Citation Nr: 0211083	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 1990, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder.

2.  Whether an April 23, 1987 rating decision, in which the 
RO granted the veteran service connection for post-traumatic 
stress disorder and assigned this disability an evaluation of 
30 percent, effective from April 15, 1986, should be revised 
or reversed on the grounds of clear and unmistakable error. 

3.  Whether a March 8, 1989 rating decision, in which the RO 
continued the 30 percent evaluation assigned the veteran's 
post-traumatic stress disorder, should be revised or reversed 
on the grounds of clear and unmistakable error. 

4.  Entitlement to an effective date prior to November 12, 
1998 for the grant of a total disability evaluation based on 
individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Milwaukee, Wisconsin. 

The Board notes that the veteran has initiated, but not yet 
perfected, an appeal of the effective date assigned a grant 
of a total disability evaluation based on individual 
unemployability.  The Board addresses this matter in the 
Remand portion of this decision. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims.

2.  In April 1987, the RO granted the veteran service 
connection for post-traumatic stress disorder and assigned 
him a 30 percent evaluation for that disability.

3.  In December 1988, the veteran underwent a routine VA 
examination, the report of which the RO construed as a claim 
for an evaluation in excess of 30 percent for post-traumatic 
stress disorder.  

4.  In March 1989, the RO continued the evaluation assigned 
the veteran's post-traumatic stress disorder.   

5.  The RO notified the veteran of the March 1989 decision, 
but the veteran did not appeal.

6.  The veteran did not file a claim, informal or formal, for 
an increased evaluation for post-traumatic stress disorder at 
any time after the March 1989 decision, but before March 12, 
1990.

7.  In June 2001, the RO increased the evaluation assigned 
the veteran's post-traumatic stress disorder to 100 percent, 
effective from March 12, 1990.  

8.  It was not factually ascertainable that the veteran's 
post-traumatic stress disorder was totally disabling during 
the year prior to March 12, 1990. 

9.  The veteran has plead a valid claims of clear and 
unmistakable error in the RO's April 23, 1987 and March 8, 
2989 rating decisions.   

10.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
RO on April 23, 1987, or that the RO incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.  

11.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
RO on March 8, 1989, or that the RO incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.  



CONCLUSIONS OF LAW

1.  The March 1989 rating decision, in which the RO denied a 
claim of entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The criteria for an effective date prior to March 12, 
1990, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 5101, 5110(a) (West 1991); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2001).

3.  The April 23, 1987 rating decision, in which the RO 
granted the veteran service connection for post-traumatic 
stress disorder and assigned this disability an evaluation of 
30 percent, effective from April 15, 1986, should be revised 
or reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).

4.  The March 8, 1989 rating decision, in which the RO 
continued the 30 percent evaluation assigned the veteran's 
post-traumatic stress disorder, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. 
§ 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an earlier effective date 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  In a rating decision dated 
June 2001, the RO granted the veteran a 100 percent 
evaluation for PTSD, effective from March 12, 1990, and the 
veteran appealed the effective date that the RO assigned.  In 
the same decision, the RO also determined that two of its 
prior rating decisions, dated April 23, 1987 and March 8, 
1989, were not clearly and unmistakably erroneous.  The 
veteran also appealed this determination.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board observes that the veteran 
has not indicated at any stage in this appeal that pertinent 
evidence regarding an earlier effective date exists, or was 
brought to the attention of the RO or the Board, but not 
requested.  The argument for an earlier effective date is not 
a purely legal question that the VCAA would not affect.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this 
case, in a supplemental statement of the case issued in 
February 2002, the RO notified the veteran of the change in 
the law and indicated that it had developed and considered 
the veteran's claims pursuant to the VCAA.  A perusal of the 
record reflects that, indeed, during the pendency of the 
appeal, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA, and 
thereafter, considered the veteran's claims based on all of 
the evidence of record.  With regard to the duty to assist, 
the veteran has not identified any outstanding evidence that 
needs to be obtained in support of his claims.  Accordingly, 
any duty on VA's part to explain to the veteran who is 
responsible for obtaining such evidence is moot.  In light of 
the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

While the VCAA is potentially applicable to all pending 
claims, as held in Holliday v. Principi, 14 Vet. App. 280 
(2001), CUE is a situation where the VCAA can have no 
application, as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions. CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  While 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits. Livesay v. Principi, 15 Vet. App. 165 
(2001).  

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay, supra; 
Dobbin v. Principi, No. 99-1461 (U.S. Vet. App. Dec. 11, 
2001).


I.  Earlier Effective Date - 100 Percent Evaluation, PTSD

The veteran seeks an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD.  He argues 
that the RO should have assigned an effective date prior to 
March 12, 1990 for that benefit because: (1) VA medical 
records dated in the 1980s constituted informal claims for an 
increased evaluation for PTSD, but the RO did not consider 
them as such; and (2) There is evidence of record 
establishing that the veteran's total disability due to PTSD 
became factually ascertainable one year prior to receipt of 
those informal claims.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Unless otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the appellant's claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2001) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) applies when the increase in disability 
precedes the filing of the claim and the claim is received 
within one year of the increase).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2001).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2001).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2001).  Evidence received 
from a private physician or layperson will be accepted as a 
claim when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2001). 

The veteran in this case served on active duty from October 
1967 to November 1969.  In 1975, he was hospitalized after 
attempting suicide in response to marital problems.  There is 
no indication in the record that he was diagnosed with PTSD 
at that time.  He began participating in a PTSD program in 
1983, and after three years of participation, a VA 
psychologist confirmed that the veteran had PTSD symptoms, 
but did not diagnose PTSD.  As well, he noted that the 
veteran was improving.  

The veteran filed an informal claim for service connection 
for PTSD in April 1986, in the form of a VA Form 21-4138 
(Statement in Support of Claim).  Therein, he requested the 
reopening of his claim for PTSD.  However, because the 
veteran never submitted a claim for PTSD prior to the RO's 
receipt of this document, the RO correctly construed it as 
the original claim for service connection for PTSD.  

In May 1986, the veteran underwent a VA examination, during 
which an examiner diagnosed generalized anxiety disorder, but 
not PTSD.  A physician first diagnosed this disease during a 
VA hospitalization from October 1986 to January 1987.  
Specifically, on discharge, he noted PTSD, mixed substance 
abuse, by history, and features of a histrionic personality 
disorder secondary to PTSD.  Based on a report of this 
hospitalization, in a rating decision dated April 1987, the 
RO granted the veteran service connection for PTSD and 
assigned this disability an evaluation of 30 percent, 
effective from April 15, 1987, the date the RO received the 
veteran's claim.  The RO also assigned the veteran's PTSD a 
temporary total evaluation, effective from October 20, 1986, 
based on the veteran's hospitalization, and restored the 30 
percent evaluation, effective from February 1, 1987.  

The veteran did not file a claim for an increased evaluation 
for this disability in 1987 or 1988.  Rather, in December 
1988, the RO afforded the veteran a VA examination for 
routine evaluation purposes and then construed the report of 
this examination as a claim for an increase.  The RO denied 
this claim in a rating decision dated March 1989.  The RO 
notified the veteran of this decision and of his appellate 
rights with regard to this decision, but the veteran did not 
appeal.  The March 1989 rating decision is thus final.  38 
U.S.C.A. § 7105 (West 1991).  

The veteran did not file a claim for an increased evaluation 
for PTSD during the remainder of 1989, or at any time prior 
to March 12, 1990.  In June 2001, the RO increased the 
evaluation assigned the veteran's PTSD to 100 percent, 
effective from March 12, 1990, the date the Social Security 
Administration (SSA) found the veteran totally disabled 
primarily due to PTSD.  The question then becomes whether 
there is evidence of record dated within the year prior to 
March 12, 1990, establishing that the veteran's PTSD was 100 
percent, or totally, disabling.  The only evidence of record 
dated during that time period or which refers to that time 
period is information from SSA.  This information establishes 
that, during the year prior to March 12, 1990, the veteran 
was employed full time.

This information establishes that, during the year prior to 
March 12, 1990, the veteran's PTSD, alone, was not totally 
disabling.  During that time period, it was not apparent that 
the attitudes of all of the veteran's contacts except the 
most intimate were so adversely affected as to result in his 
virtual isolation in the community.  It was also not apparent 
that the veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he was demonstrably unable to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1990) (setting 
forth the criteria then in effect for a 100 percent 
evaluation for PTSD).  Rather, during the year prior to March 
12, 1990, the veteran attempted employment, albeit with 
difficulty, instead of isolating himself from the community, 
thereby proving that he was not totally incapacitated or 
unable to retain employment.  

In light of the foregoing, the Board finds that the veteran 
filed no claim for an increased evaluation for PTSD at any 
time after the RO's March 1989 final decision denying an 
evaluation in excess of 30 percent for PTSD and March 12, 
1990, the effective date at issue in this appeal.  The Board 
also finds that it was not factually ascertainable that the 
veteran's PTSD was totally disabling during the year prior to 
March 12, 1990, and that therefore, 38 C.F.R. § 3.400(o)(2) 
is inapplicable, see Harper, 10 Vet. App. at 126-127.  Based 
on these findings, the Board concludes that the criteria for 
an effective date prior to March 12, 1990, for the assignment 
of a 100 percent evaluation for PTSD have not been met.  The 
veteran's claim for that benefit must therefore be denied.

II.  CUE - April 23, 1987 Rating Decision

On April 23, 1987, the RO granted the veteran service 
connection for PTSD and assigned this disability an 
evaluation of 30 percent, effective from April 15, 1986. The 
RO also assigned the veteran's PTSD a temporary total 
evaluation, effective from October 20, 1986, based on the 
veteran's hospitalization, and restored the 30 percent 
evaluation, effective from February 1, 1987.  In May 1987, 
the RO notified the veteran of this decision and of his 
appellate rights with regard to this decision, but the 
veteran did not appeal.  The April 23, 1987 decision is thus 
final.  38 U.S.C.A. § 7105 (West 1991).  The veteran now 
claims that this decision should be revised or reversed on 
the basis that it was clearly and unmistakably erroneous.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 U.S.C.A. § 5109A (West Supp. 2001); 38 
C.F.R. § 3.105(a) (2001).  As the RO's April 23, 1987 rating 
decision is final, it is subject to collateral attack based 
on the theory of CUE.  However, for the reasons that follow, 
the Board concludes that this decision was not clearly and 
unmistakably erroneous.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, for there to be a valid claim of CUE, 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 
242.  The alleged error must be of fact or of law, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  

Prior to deciding whether the RO's April 23, 1987 rating 
decision was clearly and unmistakably erroneous, the Board 
must determine whether, as a threshold matter, the veteran 
has plead CUE with the specificity required by law.  In order 
to raise a valid claim of CUE, a claimant must specifically 
indicate what the error is and, unless clear on its face, he 
must also provide persuasive reasons why the decision would 
have been manifestly different but for the error.  Id.  If a 
claimant fails to identify the specific error or does not 
show that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on CUE 
will be denied as a matter of law.  See Luallen, 8 Vet. App. 
at 96. 

In this case, the Board finds that the veteran, through his 
representative, has plead a valid claim of CUE in the RO's 
April 23, 1987 rating decision.  He has specifically argued 
that in its April 23, 1987 rating decision, the RO: (1) did 
not consider that portion of a January 1987 VA hospital 
discharge summary indicating that the veteran was 
unemployable; (2) misapplied the facts of the case to the 
relevant law by not considering the finding of 
unemployability and assigning a 30, rather than a 100, 
percent evaluation for PTSD; (3) did not refer to medical 
evidence in support of its assignment of the 30 percent 
evaluation; and (4) did not consider whether a 100 percent 
evaluation was warranted on an extraschedular basis.

In its April 23, 1987 decision, the RO acknowledged all of 
the pertinent medical evidence that was then of record, 
including a VA hospital discharge summary reflecting a stay 
from October 1986 to January 1987, a May 1986 VA examination 
report, a May 1986 letter from a VA staff psychologist, and 
VA outpatient treatment records.  The veteran does not 
contend, and the evidence does not establish, that there was 
any pertinent evidence that was outstanding at that time such 
that the RO was not privy to all the correct facts when it 
rendered its decision.

The RO then noted the following: (1) The veteran had been 
admitted to a VA stress disorder treatment unit for 
complaints of intrusive recollection of combat, nightmares of 
combat, feelings of detachment from others, exaggerated 
startled response, sleep disturbances, guilt and impaired 
concentration; (2) He had been having difficulty readjusting 
to civilian life due to an inability to control his anger; 
(3) His anger was his primary response to the trauma of 
combat; (4) On mental status evaluation, he was alert, 
oriented in all three spheres and of average intelligence, 
had a related, appropriate, increased in intensity, normal in 
range and labile affect; (5) He had been undergoing 
treatment, including group psychotherapy, revivification 
groups, family therapy, assertiveness and relaxation 
training, thinking straight class and occupational and 
recreational therapies: (6) On discharge, he had an improved 
mental status, a reduction of intensity and frequency of 
anger, a somewhat reduced lability of affect, and a fair 
prognosis.  Based on these findings, the Board concluded that 
the veteran was 30 percent disabled due to his PTSD, 
effective from April 15, 1986, 100 percent disabled due to 
his PTSD, effective from October 20, 1986 to January 31, 1986 
(during and after his hospitalization), and 30 percent 
disabled due to his PTSD, effective from February 1, 1987.  

As alleged, in its April 23, 1987 decision, the RO did not 
specifically address all of the findings noted in the medical 
reports of record; however, it mentioned, albeit succinctly, 
all of the pertinent evidence that was in the claims file at 
that time.  In particular, the RO did not discuss the finding 
in the VA discharge summary that the veteran was unlikely to 
maintain gainful employment because of continued intrusive 
symptoms of PTSD and poor control of anger.  That 
notwithstanding, the RO appears to have considered that 
finding in conjunction with other findings showing mental 
improvement on discharge and planned outpatient treatment to 
begin in January 1987, and concluded that, while the veteran 
was totally disabled due to his PTSD during his 
hospitalization and through January 1997, he was likely to 
improve further as of February 1987.  In any event, the 
failure to specifically "discuss" each item of evidence in 
a "review" of the evidence of record has been held in the 
context of allegations of CUE in an RO rating decision not to 
constitute CUE.  See Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000). 

In light of the foregoing, the Board finds that the correct 
facts were before the RO at the time it rendered its April 
23, 1987 rating decision and that the factual record 
available to the RO on that date was neither incomplete, nor 
incorrect.  Accordingly, the veteran's CUE claim is not 
sustainable on grounds that the correct facts, as known at 
that time, were not before the RO.  The Board also finds 
that, in its April 23, 1987 decision, the RO applied the law 
and regulations then in effect, and that therefore, the 
veteran's CUE claim is not sustainable on the basis that 
statutory and/or regulatory provisions extant at that time 
were incorrectly applied. 

The regulatory provisions that govern PTSD evaluations have 
changed substantively since 1987, when the RO granted the 
veteran service connection for PTSD and assigned that 
disability an evaluation of 30 percent.  In April 1987, a 30 
percent evaluation was assignable when there was definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
assignable when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired or where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was assignable when there was severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence they severely 
impaired the ability to obtain or retain employment.  A 100 
percent evaluation was assignable when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or there was a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1987).

Again, the RO did not specifically discuss the aforementioned 
criteria, but it noted subjective complaints and objective 
findings on admission and during a mental status examination 
that was conducted during the veteran's hospitalization, 
which reflected that the veteran's PTSD warranted a 30 
percent evaluation under DC 9411.  That is, the RO 
acknowledged how the veteran's PTSD was reportedly affecting 
his ability to function and then noted an examiner's findings 
that the veteran was alert, oriented in all spheres and had a 
normal affect.  By mentioning that the veteran was undergoing 
an extensive amount of treatment and planned to continued 
doing so, the RO appears to have been suggesting that 
improvement was likely.  It is certainly clear that the 
veteran's mental status somewhat improved after several 
months of hospitalization, during which the veteran 
participated in a combination of treatment options.  

The veteran's representative has argued that the RO ignored 
important findings of record, and by doing so, misapplied the 
facts of the veteran's case to the law then in effect.  By so 
asserting, the veteran's representative is merely disagreeing 
with how the RO weighed the evidence available in 1997, and 
as previously indicated, disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that the RO committed error.  See Luallen, 8 Vet. App. 
at 92.  As previously indicating, in its April 23, 1987 
rating decision, the RO clearly mentioned and presumably 
weighed all of the medical evidence of record, particularly 
the January 1987 VA hospital discharge report, before 
concluding that the veteran's disability warranted the 
previously noted staged evaluations.  Contrary to the 
representative's assertions, the RO did not so conclude based 
on mere conjecture or without the benefit of medical 
evidence.  

The veteran's representative has also argued that the RO 
failed to consider whether a 100 percent evaluation for PTSD 
was warranted on an extraschedular basis.  While true, this 
type of error is not the sort, which, had it not been made, 
would have manifestly changed the outcome of the RO's 
decision.  On the date that the RO rendered its decision, 
while there was evidence of record indicating that the 
veteran's PTSD interfered with his employability, there was 
also evidence of record indicating that the veteran was also 
impaired due to other psychiatric disorders, and despite that 
impairment, was improving through therapy.  The evidence of 
record at that time did not definitively establish that the 
veteran's PTSD, alone, was totally disabling.  This matter 
was one for the adjudicator to decide by weighing the 
evidence, which was both favorable and unfavorable to the 
veteran.  

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the RO on April 23, 
1987, and at that time, the RO correctly applied the 
statutory and regulatory provisions then in existence.  Based 
on these findings, the Board concludes that the April 23, 
1987 rating decision, in which the RO granted the veteran 
service connection for PTSD and assigned this disability an 
evaluation of 30 percent, effective from April 15, 1986, was 
not clearly and unmistakably erroneous.  The veteran's claim 
for a revision or reversal of that decision must therefore be 
denied.

III. CUE - March 8, 1989 Rating Decision

On March 8, 1989, the RO continued the 30 percent evaluation 
assigned the veteran's PTSD.  In April 1989, the RO notified 
the veteran of this decision and of his appellate rights with 
regard to this decision, but the veteran did not appeal.  The 
March 8, 1989 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991).  The veteran claims that this decision should 
also be revised or reversed on the basis that it was clearly 
and unmistakably erroneous.  As the RO's March 8, 1989 rating 
decision is final, it is subject to collateral attack based 
on the theory of CUE.  However, for the reasons that follow, 
the Board concludes that this decision was not clearly and 
unmistakably erroneous.

First, however, the Board again finds that the veteran, 
through his representative, has plead a valid claim of CUE in 
the RO's March 8, 1989 rating decision.  He has specifically 
argued that in its March 8, 1989 rating decision, the RO: (1) 
mentioned, but did not did not fully consider, a December 
1988 report of VA examination, which showed that the veteran 
was unable to work; (2) did not explain why it ignored this 
finding of unemployability; and (3) misapplied the facts of 
the case to the relevant law by not increasing the evaluation 
assigned the veteran's PTSD to 100 percent. 

In its March 8, 1989 decision, the RO acknowledged new 
evidence that had been associated with the claims file since 
its last decision, that is, a report of VA examination 
conducted in December 1988.  As well, it noted the VA 
hospital discharge summary that reflected a stay from October 
1986 to January 1987, and a report of VA examination 
conducted in May 1986.  The veteran does not contend, and the 
evidence does not establish, that there was any pertinent 
evidence that was outstanding on March 8, 1989 such that the 
RO was not privy to all the correct facts when it rendered 
its decision.

The RO then noted the following: (1) During a May 1986 VA 
examination, an early history of impulsive and not well 
considered behavior was noted; (2) During a hospitalization 
from October 1986 to January 1997, the veteran was diagnosed 
with features of a histrionic personality disorder and a 
history of mixed substance abuse; and (3) During a December 
1988 VA examination, an examiner diagnosed PTSD, dysthymic 
disorders and a history of drug/alcohol dependence (diffuse 
rage with profanity without impairment of memory or 
intellectual functions).  Based on these findings, the Board 
concluded that the 30 percent evaluation assigned the 
veteran's PTSD was appropriate. 

In its March 8, 1989 decision, the RO did not specifically 
address all of the findings noted in the medical reports of 
record; however, it mentioned all of the pertinent evidence 
that had been associated with the claims file since its last 
decision and other evidence it believed was critical to its 
decision.  Contrary to the representative's first assertion, 
it mentioned and discussed the report of VA examination 
conducted in December 1988.  When discussing and weighing 
that particular report, the RO chose to focus on the multiple 
diagnoses, which established that the veteran's mental 
impairment was caused by more than one psychiatric disorder, 
not just PTSD.  The RO then concluded that a 30 percent 
evaluation for PTSD, alone, was appropriate.  

In light of the foregoing, the Board finds that the correct 
facts were before the RO at the time it rendered its March 8, 
1989 rating decision and that the factual record available to 
the RO on that date was neither incomplete, nor incorrect.  
Accordingly, the veteran's CUE claim is not sustainable on 
grounds that the correct facts, as known at that time, were 
not before the RO.  The Board also finds that, in its March 
8, 1989 decision, the RO applied the law and regulations then 
in effect, and that therefore, the veteran's CUE claim is not 
sustainable on the basis that statutory and/or regulatory 
provisions extant at that time were incorrectly applied. 

The regulatory provisions in effect in 1987 were also in 
effect in 1989.  Although the RO did not specifically discuss 
the aforementioned criteria in its March 8, 1989 decision, it 
noted objective findings recorded, and diagnoses rendered, 
during a VA hospitalization and VA examinations.  It appears 
that, because these findings and diagnoses suggested that 
there were several psychiatric disorders impairing the 
veteran's ability to function, the RO decided that a higher 
evaluation for PTSD, alone, was not warranted. 

The veteran's representative has argued that the RO ignored 
important findings of record, particularly, a finding of 
unemployability, and by doing so, misapplied the facts of the 
veteran's case to the law then in effect.  By so asserting, 
the veteran's representative is merely disagreeing with how 
the RO weighed the evidence available in 1999, and again, as 
previously indicated, disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that the RO committed error.  Luallen, 8 Vet. App. at 
92.  As previously indicating, in its March 8, 1989 rating 
decision, the RO clearly mentioned and presumably weighed all 
of the medical evidence of record, particularly the December 
1988 VA examination report, before concluding that the 
veteran's disability warranted the 30 percent evaluation that 
was then assigned.  The RO did not so conclude based on mere 
conjecture or without the benefit of medical evidence.

The veteran's representative has also argued that the RO 
failed to acknowledge specifically a finding of 
unemployability.  While true, this type of error is not the 
sort, which, had it not been made, would have manifestly 
changed the outcome of the RO's decision.  On March 8, 1989, 
any finding of unemployability that the RO might have ignored 
could have been attributable to multiple disorders, not just 
PTSD.  

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the RO on March 8, 1989, 
and at that time, the RO correctly applied the statutory and 
regulatory provisions then in existence.  Based on these 
findings, the Board concludes that the March 8, 1989 rating 
decision, in which the RO continued the 30 percent evaluation 
assigned the veteran's PTSD, was not clearly and unmistakably 
erroneous.  The veteran's claim for a revision or reversal of 
that decision must therefore be denied.


ORDER

An effective date prior to March 12, 1990, for the assignment 
of a 100 percent evaluation for PTSD is denied.

CUE not having been established, the claim for revision or 
reversal of the April 23, 1987 rating decision, in which the 
RO granted the veteran service connection for PTSD and 
assigned this disability an evaluation of 30 percent, 
effective from April 15, 1986, is denied. 

CUE not having been established, the claim for revision or 
reversal of the March 8, 1989 rating decision, in which the 
RO continued the 30 percent evaluation assigned the veteran's 
PTSD, is denied. 


REMAND

In a rating decision dated April 2000, the RO granted the 
veteran a total disability evaluation based on individual 
unemployability (TDIU), effective from November 12, 1998.  In 
a written statement submitted in July 2000, the veteran's 
representative disagreed with the RO's assignment of the 
November 12, 1998 effective date, and in a rating decision 
dated July 2001, the RO assigned the veteran an earlier 
effective date for the grant of TDIU.  That notwithstanding, 
in another written statement received in July 2001, the 
veteran's representative again expressed disagreement with 
the earlier effective date assigned.  Although the RO has 
discussed this matter in a deferred rating decision dated 
November 2001, it has not issued the veteran a statement of 
the case in response to his notice of disagreement.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2001); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  The purpose of the Remand is to give 
the RO an opportunity to cure this defect.  Thereafter, the 
RO should return the claim's file to the Board only if the 
veteran perfects his appeal in a timely manner.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
is not required, and in fact, has no authority, to decide the 
claim). 

Appellate consideration of the veteran's claim for an earlier 
effective date for a grant of TDIU is deferred and this claim 
is remanded to the RO for the following development:

The RO should furnish the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to an 
earlier effective date for a grant of 
TDIU, and afford them an opportunity to 
perfect an appeal of the RO's denial of 
this issue by submitting a substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of this 
particular claim following the issuance 
of the statement of the case unless he 
perfects his appeal.   


The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the deferred 
claim.  The veteran is free to perfect his appeal of this 
claim and to submit any additional evidence he wishes to have 
considered in connection with this appeal.  However, he is 
not obligated to act unless otherwise notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

